DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to a communication filed on 05/10/22. Claims 1-20 are pending.
Response to Arguments
3.	Applicant's arguments filed on 05/10/22 have been fully considered but they are not persuasive. 

Regarding claim 10, Applicant argues that the cited references alone or in combination do no teach the newly added claim limitation:
the housing having first and second rotationally coupled portions, the method comprising: rotating the housing first portion relative to the second portion with a motorized hinge from a closed position to an open position having the second housing portion in a raised position over the first housing portion; monitoring a field of view relative to the second housing portion; 
The examined disagrees. As shown in the art rejection below, Choi et al (US 20150089440) do not teach: 
the housing having first and second rotationally coupled portions, the method comprising: rotating the housing first portion relative to the second portion with a motorized hinge from a closed position to an open position having the second housing portion in a raised position over the first housing portion; monitoring a field of view relative to the second housing portion; 
	However, Dodge et al (US 20100188328) teach a clamshell type netbook computing device may include a hinge equipped with a small motor and hinge sensor with the netbook having opening and closing lid. Thus, notebook have two components [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 with Dodge’s netbook having two components of housing, the use of which helps generate standardized gestures to control computing device operation that is device agnostic and provides an intuitive control experience for a user as taught by Dodge et al.

Regarding claim 17, Applicant argues that the cited references alone or in combination do no teach the newly added claim limitation: by rotating a second housing portion to a raised position over a first housing portion;  and  the controller to automatically adjust the motorized hinge to provide a housing rotational orientation in response to a sensor detection of an end user relative to the second housing portion.
The examiner disagrees. As shown in the art rejection below, Choi et al do not teach   by rotating a second housing portion to a raised position over a first housing portion;  and  the controller to automatically adjust the motorized hinge to provide a housing rotational orientation in response to a sensor detection of an end user relative to the second housing portion.
However, Dodge et al teach a clamshell type netbook computing device may include a hinge equipped with a small motor and hinge sensor with the netbook having opening and closing lid. Thus, notebook have two components [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 with Dodge’s netbook having two components of housing, the use of which helps generate standardized gestures to control computing device operation that is device agnostic and provides an intuitive control experience for a user as taught by Dodge et al.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20150089440) in view of Dodge et al (US 20100188328). 

Regarding claim 10, Choi et al (US 20150089440) teach a method for managing an information handling system housing rotational orientation, the method comprising ([0170], FIGS. 8A and 8B are conceptual diagrams illustrating a state in which when the display direction of a screen is changed depending on a rotation of the main body): rotating the housing with from a closed position to an open position([0173],  as shown in FIG. 8A (b), the main body 100 may be rotated  based on the virtual axis A-A'. For example, the rotation may be a rotation of 90 degrees, [0065], the sensing unit 140 detects a current status (or state) of the mobile terminal 100 such as an opened or closed state of the mobile terminal 100,); monitoring a field of view relative to the housing; detecting an end user in the field of view ([0069], the mobile terminal 100 may include two or more displays 151. the rear surface portion of the display unit 151 may also be implemented to be optically transparent. Under this configuration, a user can view an object positioned at a rear side of a body through a region occupied by the display unit 151 of the body); and automatically ceasing the rotating based upon a predetermined position of the end user in the field of view. ([0026], when a rotation of the main body is sensed in a state in which an automation  rotation mode for  automatically rotating the screen information output on the display unit according to the rotation of the main body is activated, the controller may analyze the direction of the user's sight line and limit the rotation  of the screen information output on the display unit when the direction of the user's sight line corresponds to the display direction of the screen information output on the display unit).
Choi et al do not teach rotating the housing with a motorized hinge from a closed position to an open position.

Dodge et al (US 20100188328) tech a clamshell type netbook computing device may include a hinge equipped with a small motor and hinge sensor [0062].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 with Dodge’s small motor and hinge sensor, the use of which helps generate standardized gestures to control computing device operation that is device agnostic and provides an intuitive control experience for a user as taught by Dodge et al.
Choi et al do not teach: 
the housing having first and second rotationally coupled portions, the method comprising: rotating the housing first portion relative to the second portion with a motorized hinge from a closed position to an open position having the second housing portion in a raised position over the first housing portion; monitoring a field of view relative to the second housing portion; 
	However, Dodge et al teach a clamshell type netbook computing device may include a hinge equipped with a small motor and hinge sensor with the netbook having opening and closing lid. Thus, notebook have two components [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 with Dodge’s netbook having two components of housing, the use of which helps generate standardized gestures to control computing device operation that is device agnostic and provides an intuitive control experience for a user as taught by Dodge et al.

Regarding claim 17, Choi et al (US 20150089440) teach  a system for managing an information handling system housing rotational orientation, the system comprising ([0170], FIGS. 8A and 8B are conceptual diagrams illustrating a state in which when the display direction of a screen is changed depending on a rotation of the main body): a sensor (140) operable to detect an end user ([0115], a user’s sight line is sensed, , [0121], the mobile terminal may further include the sensing unit 140 capable of sensing the user's sight  line); operable to adjust the housing rotational orientation ([0173],  as shown in FIG. 8A (b), the main body 100 may be rotated  based on the virtual axis A-A'. For example, the rotation may be a rotation of 90 degrees); a controller interfaced with the sensor (140)  and ([0121], when a control method through a user's sight line is used as the user's control command, the mobile terminal may further include the sensing unit 140 capable of sensing the user's sight line, [0172], when the automatic rotation  mode is set, the mobile terminal may first perform a process of sensing a user's sight line before the display direction of the screen information is rotated); and a non-transitory memory interfaced with the controller and storing instructions that execute on the controller to automatically adjust to provide a housing rotational orientation in response to a sensor detection of an end user ([0026], when a rotation of the main body is sensed in a state in which an automation rotation mode for  automatically rotating the screen information output on the display unit according to the rotation of the main body is activated, the controller may analyze the direction of the user's sight line, [0179], a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods).

Choi et al do not teach a motorized hinge operable to adjust the housing rotational orientation, controller interfaced with the sensor and the motorized hinge, and the controller to automatically adjust the motorized hinge.

Dodge et al (US 20100188328) tech a clamshell type netbook computing device may include a hinge equipped with a small motor and hinge sensor [0062].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 with Dodge’s small motor and hinge sensor, the use of which helps generate standardized gestures to control computing device operation that is device agnostic and provides an intuitive control experience for a user as taught by Dodge et al.
Choi et al do not teach   by rotating a second housing portion to a raised position over a first housing portion;  and  the controller to automatically adjust the motorized hinge to provide a housing rotational orientation in response to a sensor detection of an end user relative to the second housing portion.
However, Dodge et al teach a clamshell type netbook computing device may include a hinge equipped with a small motor and hinge sensor with the netbook having opening and closing lid. Thus, notebook have two components [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 with Dodge’s netbook having two components of housing, the use of which helps generate standardized gestures to control computing device operation that is device agnostic and provides an intuitive control experience for a user as taught by Dodge et al.



Regarding claim 11, Choi et al teach: monitoring the field of view relative to the housing with an eye gaze detector; and automatically ceasing the rotating when an eye gaze of the end user reaches a substantially perpendicular orientation relative to a display integrated in the housing ([0173], as shown in FIG. 8A (b), the main body 100 may be rotated based on the virtual axis A-A'. For example, the rotation may be a rotation of 90 degrees, [0140], the sensing unit 140 may sense a user's sight line, [0026], when a rotation of the main body is sensed in a state in which an automation rotation mode for automatically rotating the screen information output on the display unit according to the rotation of the main body is activated, the controller limit the rotation of the screen information output on the display unit).
Regarding claim 12, Choi et al teach: storing rotational orientations associated with the automatically ceasing ([0026], when a rotation of the main body is sensed in a state in which an automation  rotation mode for  automatically rotating the screen information output on the display unit according to the rotation of the main body is activated, the controller limit the rotation  of the screen information output on the display unit, [0179], a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods), ; failing to detect an end user in the field of view ([0065], the sensing unit 140 detects a current status (or state) of the mobile terminal 100 such as the presence or absence of a user's touch (contact)); and applying the stored rotational orientations to determine the automatically ceasing ([0026], the controller limit the rotation  of the screen information output on the display unit, [0179], a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods).
Regarding claim 13, Choi et al teach  upon completing the automatically ceasing, monitoring the position of the end user in the field of view ([0026], the controller may analyze the direction of the user's sight line and limit the rotation  of the screen information output on the display unit when the direction of the user's sight line corresponds to the display direction of the screen information output on the display unit); detecting a change in the relative position of the end user in the field of view ([0128], the sensing unit 140 may sense the direction of the sensed user's sight line); and in response to the detecting a change, automatically rotating the housing to adjust the display to a predetermined orientation relative to the end user gaze ([0128], If the direction of the user's sight line is sensed by the sensing unit 140, the controller 180 may control the screen information output on the display unit 151, using sight line information corresponding to the direction of the user's sight line. For example, the home screen page may be moved in a direction corresponding to the direction of the user's sight line on a currently output page, [0026], an automation rotation mode for automatically rotating).

Choi et al do not teach in response to the detecting a change, automatically rotating the housing with the motorized hinge to adjust the display to a predetermined orientation relative to the end user gaze.

Dodge et al (US 20100188328) tech a clamshell type netbook computing device may include a hinge equipped with a small motor and hinge sensor [0062].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 with Dodge’s small motor and hinge sensor, the use of which helps generate standardized gestures to control computing device operation that is device agnostic and provides an intuitive control experience for a user as taught by Dodge et al.

Regarding claim 18, Choi et al teach the sensor comprises an eye gaze sensor and the housing rotational orientation comprises a substantially perpendicular arrangement of a display integrated in the housing and a sensed eye gaze ([0173],  as shown in FIG. 8A (b), the main body 100 may be rotated based on the virtual axis A-A'. For example, the rotation may be a rotation of 90 degrees, [0140], the sensing unit 140 may sense a user's sight line).

6.	Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20150089440) in view of Dodge et al (US 20100188328) further in view of  Pal et al (US 20140351337).

Regarding claim 14, Choi et al (as modified by Dodge et al) teach monitoring the field of view with camera; and automatically ceasing the rotating when camera detects a substantially perpendicular orientation of a head of the end user relative to a display integrated in the housing ([0173], as shown in FIG. 8A (b), the main body 100 may be rotated based on the virtual axis A-A'. For example, the rotation may be a rotation of 90 degrees, [0140], the sensing unit 140 may be the camera 121a. In order to sense the user's sight line, the camera 121a may be activated, ([0026], an automation rotation mode, the controller may analyze the direction of the user's sight line and limit the rotation of the screen information output on the display unit when the direction of the user's sight line corresponds to the display direction of the screen information output on the display unit).
Choi et al (as modified by Dodge et al) do not teach  the field of view with a three dimensional camera; and automatically ceasing the rotating when the three dimensional camera detects a substantially perpendicular orientation of a head of the end user relative to a display integrated in the housing.
Pal et al (US 20140351337) teach the external sensors (118) are selected from the group comprising of access control entry/exit information from building management system (BMS), surveillance using depth camera like 3D camera [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 (as modified by Dodge et al) with Pal’s 3D camera, the use which helps provide connectivity with one or more external sensing devices for capturing additional details regarding the individual user as taught by Pal et al.

Regarding claims 15-16, Choi et al teach monitoring the field of view with an ultrasound sensor; and automatically ceasing the rotating when the ultrasound sensor detects a substantially perpendicular orientation of a head of the end user relative to a display integrated in the housing ([0173], as shown in FIG. 8A (b), the main body 100 may be rotated based on the virtual axis A-A'. For example, the rotation may be a rotation of 90 degrees, [0140], the sensing unit 140 may be the camera 121a. In order to sense the user's sight line, the camera 121a may be activated, ([0026], an automation  rotation mode,  the controller may analyze the direction of the user's sight line and limit the rotation of the screen information output on the display unit when the direction of the user's sight line corresponds to the display direction of the screen information output on the display unit), monitoring the field of view with the sensor for a predetermined gesture ([0173], as shown in FIG. 8A (b), the main body 100 may be rotated based on the virtual axis A-A', ( [0065], the sensing unit 140 detects the presence or absence of a user's touch); and in response to the predetermined gesture, rotating the housing with to a closed position ( [0065], the sensing unit 140 detects a current status (or state) of the mobile terminal 100 such as an opened or closed state of the mobile terminal 100,, the presence or absence of a user's touch (contact) with the mobile terminal 100 (e.g., touch inputs), and the orientation of the mobile terminal 100).
Choi et al do not teach response to the predetermined gesture, rotating the housing with the motorized hinge to a closed position.
Dodge et al (US 20100188328) tech a clamshell type netbook computing device may include a hinge equipped with a small motor and hinge sensor [0062].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 with Dodge’s small motor and hinge sensor, the use of which helps generate standardized gestures to control computing device operation that is device agnostic and provides an intuitive control experience for a user as taught by Dodge et al.

Choi et al (as modified by Dodge et al) do not teach monitoring the field of view with an ultrasound sensor; and automatically ceasing the rotating when the ultrasound sensor detects a substantially perpendicular orientation of a head of the end user relative to a display integrated in the housing, monitoring the field of view with the ultrasound sensor for a predetermined gesture
Pal et al (US 20140351337) teach the mobile communication device may also be connected to one or more external sensors such as ultrasound sensors [0019]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 (as modified by Dodge et al) with Pal’s ultrasound sensors, the use which helps provide connectivity with one or more external sensing devices for capturing additional details regarding the individual user as taught by Pal et al.

Regarding claim 19, Choi et al (as modified by Dodge et al) teach the sensor comprises an sensor and the housing rotational orientation comprises a position indicated by a gesture detected by the sensor ([0173],  as shown in FIG. 8A (b), the main body 100 may be rotated  based on the virtual axis A-A'. For example, the rotation may be a rotation  of 90 degrees, [0078], the audio output module 152 may provide audible outputs related to a particular function (e.g., a call signal reception sound, a message reception sound,  etc.) performed in the mobile terminal 100. The audio output module 152 may include a receiver, a speaker, a buzzer, etc.).

Choi et al (as modified by Dodge et al) do not teach the sensor comprises an ultrasound sensor and the housing rotational orientation comprises a position indicated by a gesture detected by the ultrasound sensor.

Pal et al (US 20140351337) teach the mobile communication device may also be connected to one or more external sensors such as ultrasound sensors [0019]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 (as modified by Dodge et al) with Pal’s ultrasound sensors, the use which helps provide connectivity with one or more external sensing devices for capturing additional details regarding the individual user as taught by Pal et al.

Regarding claim 20, Choi et al (as modified by Dodge et al) teach the sensor comprises a camera and the housing rotational orientation comprises a substantially perpendicular arrangement of a display integrated in the housing and an end user head position sensed by camera ([0173], as shown in FIG. 8A (b), the main body 100 may be rotated based on the virtual axis A-A'. For example, the rotation may be a rotation of 90 degrees, [0140], the sensing unit 140 may be the camera 121a. In order to sense the user's sight line, the camera 121a may be activated).

Choi et al (as modified by Dodge et al) do not teach the sensor comprises a three- dimensional camera and the housing rotational orientation comprises a substantially perpendicular arrangement of a display integrated in the housing and an end user head position sensed by the three dimensional camera.
Pal et al (US 20140351337) teach the external sensors (118) are selected from the group comprising of access control entry/exit information from building management system (BMS), surveillance using depth camera like 3D camera [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi’s mobile terminal 100 (as modified by Dodge et al) with Pal’s 3D camera, the use which helps provide connectivity with one or more external sensing devices for capturing additional details regarding the individual user as taught by Pal et al.
Allowable Subject Matter
7.	Claims 1-9 are allowed.
Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art does not teach an information handling system comprising: a housing having first and second housing portions; a motorized hinge rotationally coupling the first and second housing portions the motorized hinge operable to rotate the first and second housing portions relative to each other between a closed position and an open position; a processor disposed in the housing and operable to execute instructions that process information; a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information; a display integrated in the second housing portion and interfaced with the processor to present the information as visual images; one or more sensors disposed in the housing, the sensor operable to determine a position of an end user relative to the second housing portion; and a controller interfaced with the motorized hinge and the one or more sensors, the controller responding to a command to rotate the housing from a closed position to an open position by initiating rotation of the second housing portion to a raised position over the first housing portion until the one or more sensors determine a predetermined position of the second housing portion relative to an end user.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	August 16, 2022